Judgment unanimously affirmed. Memorandum: Defendant’s arguments on appeal lack merit.
Defendant contends that there were five items that constituted material that should have been turned over before trial pursuant to Brady v Maryland (373 US 83). In our view none of those items constituted Brady material. Moreover, all five items were revealed to defendant at trial and there is no reasonable probability that, had defendant been aware of those items beforehand, the jury’s verdict would have been more favorable to defendant (see, People v Vilardi, 76 NY2d 67).
The court properly refused to instruct the jury on the defense of justification. No reasonable view of the evidence established that defendant believed the victim was about to use deadly physical force upon him and that such a belief was reasonable under all the circumstances (see, People v Reynoso, 73 NY2d 816; People v Goetz, 68 NY2d 96).
Defendant’s sentence was not harsh and excessive. (Appeal *933from judgment of Ontario County Court, Henry, Jr., J.—Manslaughter, 1st Degree.) Present—Callahan, A. P. J., Doerr, Boomer, Green and Davis, JJ.